Mr. Justice Wilkin delivered the opinion of the court: The briefs and arguments in the case are exceedingly volitminous on behalf of plaintiffs in error. Thirteen distinct grounds of reversal have been urged, and many of these are subdivided into several heads. It would be impracticable within the reasonable limits of an opinion to even notice all of these points, even if it were profitable to do so. Most of them go to the sufficiency of the original order for the injunction and the petition to punish for contempt for the alleged violation of the writ, the right of trial by jury and of free speech, and of the guilt of the plaintiffs in error. These we will consider as far as we deem it necessary in the proper disposition of the case. It is insisted that the injunction ordered is void because the bill of complaint states no jurisdictional facts but merely the conclusions of the pleader. When the bill for injunction was filed the defendants were served with process. They failed to file answers and a writ of injunction was duly ordered to issue. From "that order an appeal was prosecuted to the Appellate Court for the First District. (Christensen v. Kellogg Switchboard and Supply Co. 110 Ill. App. 61.) The Appellate Court, in passing upon the case, held that the court had jurisdiction of the persons of the defendants and of the subject matter of the suit and that the bill was sufficient to sustain the injunction. The chief argument against the jurisdiction of the court is that the allegations of the bill of complaint are not sufficient to sustain the prayer of the bill and do not set out specific facts which would give the court jurisdiction,—-in other words, that the bill would have been obnoxious to a demurrer. It is well settled that jurisdiction does not depend upon the sufficiency of the bill. If the court has jurisdiction of the subject matter and of the parties nothing further is required. The cause of action may be defectively stated, but that does not destroy jurisdiction. A bill may state conclusions, but if not demurred to and the evidence supports a decree conforming to the general allegations of the bill and the decree is within the power of the court to render, the court has jurisdiction. Jurisdiction is the power to hear and determine the subject matter in controversy between the parties to a suit. If the law confers the power to render a judgment or decree, then the court has jurisdiction. (State of Rhode Island v. State of Massachusetts, 12 Pet. 657; United States v. Anedondo, 6 id. 709; Grignon’s Lessees v. Astor, 2 How. 338; Applegate v. Lexington Mining Co. 117 U. S. 267.) Jurisdiction of the particular matter does not mean simple jurisdiction of the particular case then occupying the attention of the court, but jurisdiction of the class of cases to which the particular case belongs. (State ex rel. v. Wolover, 127 Ind. 306; Jackson v. Smith, 120 id. 520; Fields v. Maloney, 78 Mo. 172; Dowdy v. Wamble, 110 id. 280.) Whether a Complaint does or does not state a cause of action is, so far as concerns the question of jurisdiction, of no importance, for if it states a case belonging to a general class over which the authority of the court extends, then jurisdiction attaches and the court has power to decide, whether the pleading is good or bad. (1 Elliott’s Gen. Practice, sec. 230; Hunt v. Hunt, 72 N. Y. 217; Winningham v. Trueblood, 149 Mo. 572.) Jurisdiction does not depend upon the rightfulness of the'decision. It is not lost because of an erroneous decision, however erroneous that decision may be. Scherer v. Superior Court, 96 Cal. 653; Young v. Lorain, 11 Ill. 624; Lane v. Bommelman, 17 id. 95; Cody v. Hough, 20 id. 43; Iverson v. Loberg, 26 id. 179; Feaster v. Fleming, 56 id. 457, Hobson v. Ewan, 62 id. 146; Spring v. Kane, 86 id. 580; Allman v. Taylor, 101 id. 185; St. Louis and Sandoval Coal Co. v. Sandoval Coal Co. 111 id. 32; Reid v. Morton, 119 id. 118; Commercial Nat. Bank v. Burch, 141 id. 519; State ex rel. v. McMahon, 6g Minn. 265; People ex rel. v. Liscomb, 60 N. Y. 559. In this case the bill alleged, as stated by counsel for the relator, that the strikers stationed themselves in the streets and alleys and approaches to complainant’s place of business and began to “intimidate” the employees, and began a systematic course of “intimidation,” and “warned” the employees not to return to work, and assumed a “menacing and threatening” attitude, and now continue to “menace and threaten” said employees; that the employees were willing to work but were so “frightened and intimidated” that they have refused to continue in the company’s employ, and that the strikers have intercepted the employees and have induced them, by “threats and unlawful persuasion,” not to enter the company’s employ. It is urged that these are conclusions of the pleader, and that, consequently, the bill of complaint is insufficient. But with this contention we do not agree. The allegations sufficiently charge acts of the defendants to give the court jurisdiction to pass upon the sufficiency of the bill. In such case, whether the court decided correctly or incorrectly could not affect the question of jurisdiction, nor the duty of all persons having notice, to obey the order until reversed by a court of competent jurisdiction. The court having jurisdiction of the general subject matter of the bill, the bill, if defective, could have been amended, and the rule is that judicial proceedings which are amendable are not void. (Rosenheim v. Hartsock, 90 Mo. 357.) Even if the' terms of the injunction are broader than the allegations of the bill, that fact is no defense in a proceeding to punish for a contempt in violating the injunction. Loven v. People, 158 Ill. 159. It is also urged that the intent with which an otherwise lawful act is done is not material to characterize the act itself. In a recent case where a malevolent purpose was alleged the Supreme Court of the United States said: “A purely malevolent act may be done even in trade competition.” The court also said that in some cases justification “may depend upon the end for which the act is done. * * * It is not sufficient answer to this line of thought that motives are not actionable and that the standards of law are external. That is true in determining what a man is bound to foresee, but not, necessarily, in determining the extent to which he has foreseen.” (Aikens v. Wisconsin, 195 U. S. 194.) In Swift & Co. v. United States, (Sup. Ct. Reptr. March 1, 1905, p. 276,) the court said: “A general allegation of intent may color and apply to all the specific charges of a bill which seeks relief against the act of July 2, 1890, to protect trade and commerce against unlawful restraints and monopolies.” Also: “It is suggested that the several acts charged are lawful and that intent can make no difference. * * * Where acts are not sufficient in themselves to produce a result which the law seeks to prevent,—for instance, the monopoly,—but require further acts in addition to the mere forces of nature to bring that result to pass, an intent to bring it to pass is necessary in order to produce a dangerous probability that it will happen. (Commonwealth v. Peaslee, 177 Mass. 267, 272.) But when that intent, and the consequent dangerous probability, exist, this statute, like many others, and like the common law in some cases, directs itself against' that dangerous probability as well as against the completed whole. * * * The unity of the plan embraces all the parts.” We are, for the reasons stated, of the opinion that the court had jurisdiction of the subject matter and of the parties. It is a well known rule of law that in proceedings for contempt in failing to obey an order of court the respondent may question the order which he is charged with refusing to obey only in so far as he can show it to be absolutely void, and cannot be heard to say that it is merely erroneous, however .flagrant it may appear to be. The judgments of courts cannot be.attacked collaterally for mere irregularities. (Clark v. Burke, 163 Ill. 334; Leopold v. People, 140 id. 552.) Therefore plaintiffs in error cannot question in this proceeding the sufficiency of the bill upon which the writ of injunction was granted. Immediately after the writ of injunction was issued the Kellogg company had five hundred copies of it posted in the immediate vicinity of its works. It also had copies served upon some of defendants personally, by the sheriff, and sent copies to others through the mail. The fact that some of the plaintiffs in error were not parties to the injunction suit and were not served with process, and had no notice of the application for the'injunction or were not served by the officer of the court with such injunction, is immaterial, so long as it is made to appear that they had actual notice of the contents of the injunction ordered and issued by the court. “To render a person amenable to an injunction it is not necessary that they should have been a party to the suit, so long as they had actual notice of the contents of such injunction.” (High on Injunction, sec. 1444.) With the exception of Fisher and Brent it is admitted that all of the other plaintiffs in error knew of the injunction, and in view of the prominent part which they both took in the matter, it is unreasonable to suppose that they (Fisher and Brent) did not have knowledge of its existence. If they did not it was their duty to properly present that fact to the trial court upon the hearing, which they failed to do. It is next insisted that the petition and affidavits upon which the attachment for contempt was based were not sufficient, for the reason that they did not clearly and specifically inform plaintiEs in error as to the oEense with which they were charged. We do not think this position tenable. Courts of chancery have within themselves full power and authority to enforce their official mandates in a summary and eEective manner. To say otherwise would render them powerless and inefficient. When the original bill for injunction was filed certain persons were made parties defendant and were duly served, with process. As we have said, the court had jurisdiction of the persons and the subject matter of the suit and issued the injunction, which was not only binding upon the persons who were actual parties defendant to the bill, but was also binding upon all persons who had actual notice of the contents of the writ, and the decree granting the injunction could only be attacked in a collateral proceeding upon the ground that it was absolutely void. We think all the plaintiEs in error are chargeable with actual notice of the writ and its contents, and are therefore liable for contempt if they violated it. Various petitions were filed in the superior court to the eEect that the terms of the writ of injunction had been violated by parties therein named. Many affidavits were filed in support of these petitions, and the affidavits and petitions, together with the writ of injunction, notified these parties of the specific respects in which it was claimed the order of court had been violated, namely, by picketing, patrolling, persuading, threatening and assaulting. We are unable to see how it can be successfully maintained that defendants below did not have sufficient notice of the charge made against them to intelligently prepare their defense, if they had any. They were not entitled to a specific bill of particulars, nor was it necessary to set out the charge with the same particularity that would be required in an indictment. (1 Bishop on Crim. Proc. sec. 643.) It has often been held that in an attachment proceeding for contempt, alleged to have been committed out of the - presence of the court, it should be brought to the attention of the court by an affidavit setting out the particular respects in which the injunction is alleged to have been violated, but that was sufficiently done in this case. 4 Ency. of Pl. & Pr. 776, 780; People v. Diedrich, 141 Ill. 665; Oster v. People, 192 id. 473. It is again insisted with much earnestness that this proceeding is criminal in its nature, and therefore the defendants below were entitled to be discharged upon their sworn answer, and if their answer was not sufficient they could only -be punished after they had been tried and convicted by jury. •Proceedings for contempt of court are of two classes: those which are criminal in their nature and those which are designated as purely civil remedies. When the contempt consists of something done or omitted in the presence of the court tending to impede or interrupt its proceedings or lessen its dignity, or out of its presence in disregard or abuse of its process, the proceeding is punitive or criminal, and the penalty is inflicted by way of punishment for the wrongful act and to vindicate the authority and dignity of the people, as represented by their judicial tribunals. In such cases the application for attachment may be made in the original cause, yet the contempt proceeding will be a distinct case criminal in its nature. Cases of this kind are clearly distinguished from cases where the parties to a civil suit, having the right to demand that the other party do some act for their benefit, obtain an order from a proper court commanding the act to be doné, and upon refusal the court, by way of executing its orders, proceeds as for contempt, for the purpose of advancing the civil remedy of the other party to the suit. In this class of cases, while the authority of the court will be incidentally vindicated, its power has been called into exercise for the benefit of a private litigant and not in the public interest, merely. If imprisonment is ordered, it is not as a punishment, but to the end that the other party to the suit may obtain a remedy for the advancement of his own private interest and rights which he could not otherwise maintain. (Loven v. People, 158 Ill. 159; Crook v. People, 16 id. 534; People v. Diedrich, 141 id. 665; Lester v. People, 150 id. 408; Leopold v. People, 140 id. 552.) The bill for the writ of injunction which the defendants are charged with having violated alleged that the complainant had vast interests at stake in the business enterprise in which it was engaged, and that the defendants had conspired together unlawfully to injure that business. Upon this bill being filed a writ of injunction was ordered for the purpose of protecting the company against the unlawful acts of certain persons, and when the injunction was issued and the plaintiffs in error were attached for contempt of court it was primarily because they were injuring the business of the Kellogg company, and the punishment was inflicted to prevent such injury. While it is true that the dignity of the law and the order of the judicial tribunal have been violated, this was merely incidental to the rights of private individuals. The proceeding for the attachment was civil, and in no sense criminal. The rule is, that when the defendant is attached for contempt of court for a criminal offense and files a sworn answer, that answer, if sufficient to purge him of the alleged contempt, may be taken as true and the defendant discharged. But this rule applies only where the proceeding is brought to vindicate the law or the dignity of the court, and does not apply to acts treated as contempts, for the enforcement of orders and decrees as a part of the remedy sought to be enforced. (Loven v. People, 158 Ill. 159.) In the case at bar plaintiffs in error filed their sworn answer to the petition for attachment for contempt, and as these proceedings were not purely criminal in their nature, the answers filed did not entitle them to be * discharged, and the chancellor did not err in so holding. It is, however, contended, that even thougii they were not entitled to be discharged upon their sworn answers, they still had the constitutional .right to a trial by jury, and could not be legally deprived of their liberty or property without such a trial. Upon the filing of the petitions for contempt and the appearance of the defendants thereto, the court proceeded in the summary to hear the case upon the petitions, answers and affidavits filed by the respective parties. In 1893 the legislature of this State passed an act providing for a trial by jury in all cases where a judgment was to be satisfied by imprisonment. (Laws of 1893, p. 96.) In the case of Barclay v. Barclay, 184 Ill. 471, we decided that this act did not apply to the case of proceedings for contempt of court, where it was sought to coerce defendant into the performance of the duty which the court had ordered him to perform. (See, also, People v. Kipley, 171 Ill. 44; United States v. Debs, 158 U. S. 564.) These authorities are decisive of the question here raised, and hold that the defendants in such a proceeding as this are not entitled to, a trial by jury. It is insisted and argued at great length that the alleged acts of plaintiffs in error were not in violation of the injunction and that they were not shown to be guilty of those acts. The determination of these questions involves a consideration of the facts and circumstances under which the alleged strike was ordered and the purpose which was sought to be accomplished by it. The Kellogg company employed from five to eight hundred men and women, some belonging to labor unions while others did not. On May 7, 1903, several of the leaders of labor unions called upon the company and submitted a certain agreement which they sought to have it sign. Among the Conditions in that agreement are the following: “Art. 2. Party of the first part hereby agrees to employ none but members of the aforesaid organizations or those who carry the regular working card of the said organization, provided the various crafts will furnish such competent help as may be required by the party of the first part within twenty-four hours after notification. “Art. 7. There shall be a steward for each craft in each factory bound by the organization, whose duty it shall be to see that the men working in said factory belong to the organizations. “Art. 8. It is hereby agreed by the party of the first part that the business agent of the party of the second part shall have the privilege of interviewing any member of the party of the second part in the offices of the party of the first part during business hours. “Art. 10. A sympathetic strike to protect union principles shall not be considered a violation of this agreement. “Art. 11. All the apprentices shall belong to .the union and carry the working card of the organization. “Art. 12. The number of apprentices shall not exceed one for every ten men or less of the different crafts.” The Kellogg company refused to sign the agreement, and was informed by the business agents of the unions that a strike would be called if the agreement was not signed. In other words, these business agents sought to obtain the signing of the contract by threats, or to induce the company to sign it in order to avoid a strike. A contract executed under duress is voidable, and duress is present where a party is constrained under circumstances which deprive him of the exercise of free will to agree to or to perform the act sought to be avoided. (10 Am. & Eng. Ency. of Law,—2d ed.— p. 321.) The law is well settled that every person shall be protected in the right to enter into contracts 'or in refusing to do so, as he shall deem best for the advancement of his own interests, without interference by others. No person or combination of persons can legally, by direct or indirect means, obstruct or interfere with another in the conduct of his lawful business, and any attempt to compel an individual, firm or corporation to execute an agreetnent to conduct his or its business through certain agencies or by a particular class of employees is not only unlawful and actionable, but is an interference with the exercise of the highest civil right. Thus we said in Doremus v. Hennessey, 176 Ill. 608, on page 614: “The common law seeks to protect every person against the wrongful acts of others, whether committed alone or by combination, and an action may be had for injuries done which cause another loss in the enjoyment of any right or privilege of property. No persons, individually or by combination, have the right to directly or indirectly interfere or disturb another in his lawful business or occupation, or to threaten to do so, for the sake of compelling him to do some act which, in his judgment, his own interest does not require. * * * It is clear that it is unlawful and actionable for one man from unlawful motives to interfere with another’s trade by fraud, misrepresentation, or by molesting his customers, or those who would be customers, or by preventing others from working for him or causing them to leave hiá employ by fraud or misrepresentation, or physical or moral intimidation or persuasion, with an intent to inflict an injury which causes loss. * * * Every man has a fight, under the law, as between himself and others, to full freedom in disposing of his own labor or capital according to his own will, and anyone who invades that right without lawful cause or justification commits a legal wrong, and, if followed by an injury caused in consequence thereof, the one whose right is thus invaded has a legal ground of action for such wrong. Damage inflicted by fraud or misrepresentation, or by the use of intimidation, obstruction or molestation, with malicious motives, is without excuse, and actionable. Competition in trade, business or occupation, though resulting in loss, will not be restricted or discouraged, whether concerning property or personal services. Lawful competition that may injure the business of another, even though successfully directed to driving that other out of business, is not actionable. Nor would competition of one. set of men against another set carried on for the purpose of gain, even to the extent of intending to drive from business that other set and actually accomplishing that result, be actionable unless there was actual malice. Malice, as here used, does not merely mean intent to harm, but means an intent to do a wrongful harm and injury. An intent to do a wrongful harm and injury is unlawful, and if a wrongful act is done to the detriment óf the right of another it is malicious, and an act maliciously done with the intent and purpose of injuring another is not lawful competition. In this- case it is clear the evidence sustained the allegations of the plaintiff’s declaration, and there is here no contention on the facts. The principles herein announced are sustained by the weight of authority in England and in this country.—Lumley v. Gye, 2 E. & B. 216; Blake v. Lanyon, 6 T. R. 22; Sykes v. Dixon, 9 A. & E. 693; Pilkington v. Scott, 15 M. & W. 657; Hartley v. Cummings, 5 Com. B. 247; Bowen v. Hall, L. R. 6 Q. B. Div. 333; Carew v. Rutherford, 106 Mass. 1; Walker v. Crowen, 107 id. 555; Chipley v. Atkinson, 1 So. Rep. 934; Delz v. Winfree, 165 W. Rep. 111; Curran v. Galen, 22 N. Y. Supp. 826; VanHorn v. VanHorn, 52 N. J. L. 284.” See also Aikens v. Wisconsin, 195 U. S. 194. Under the foregoing authorities there can be no doubt •that- any attempt to coerce the Kellogg Switchboard and Supply Company into signing said agreement by threats to order a strike was unlawful. It was violative of the clear legal right of the company, and was unjust and oppressive as to those who did not belong to the labor organizations. Nevertheless the strike was ordered, and thereafter plaintiffs in error sought by threats, intimidation and violence to prevent men and women from taking the places of the strikers. In the case of Mathews v. People, 202 Ill. 389, in considering the Free Employment act, we said (p. 401) : “An employer whose workmen have left him and gone upon a strike, particularly when they have done so without any justillable cause, is entitled to contract with other laborers or workmen to fill the places of those who have left him. Any workman seeking work has a right to make a contract with such an employer to work for him in the place of any one of the men who have left him to go out upon a strike. Therefore the prohibition contained in section 8 strikes at the right of contract, both on the part of the laborer and of the employer. It is now well settled that the privilege of contracting is both a liberty and a property right. Liberty includes the right to make and enforce contracts, because the right to make and enforce contracts is included in the right to acquire property. Labor is property. To deprive the laborer and the employer of this right to contract with one another is to violate section 2 of article 2 of the constitution of Illinois, which provides that ‘no person shall be deprived of life, liberty or property without due process of law.’ It is equally a violation of the fifth and fourteenth amendments of the constitution of the United States, which provide that no person shall be deprived of life, liberty or property without due process of law, and that no State shall deprive any person of life, liberty or property without due process of law, ‘nor deny to any person within its jurisdiction the equal protection of the laws.’ (Ritchie v. People, 155 Ill. 98; Adams v. Brenan, 177 id. 194; Gillespie v. People, 188 id. 176; Fiske v. People, id. 206.) The provision embodied in section 8 ‘is a discrimination between different classes of citizens founded on no justifiable ground, and an attempt to exercise legislative power in behalf of certain classes and against other classes, whether laborers seeking work or employers. It falls under the condemnation of the constitution.’ ” Between the time the strike was called in this instance and the date of the application for an injunction it appears from the evidence that acts of lawlessness were committed, and plaintiffs in error attempted to compel the Kellogg company to sign the foregoing labor contract and to prevent other laborers from taking the places of the strikers until it did so. The injunction was issued by the court restraining these various unlawful acts, but after the writ was issued and served as far as it could be there was no change in the conduct of plaintiffs in error, and the several petitions were filed in the superior court charging the violation of the writ. In support of such petitions more than one hundred affidavits were filed. A general review of the evidence disclosed by these affidavits is wholly impracticable. Some of plaintiffs in error are expressly mentioned in a part of the affidavits, to which reference should be made. In support of the petition of June 22 it was alleged in one of the affidavits that Thomas Queenan, at the east door of the factory, spoke to one Hall and tried to persuade him to quit working for complainant, and said to him, “Do you know that they have got to come to terms with us?” and Hall answered, “No; I don’t know that,” when Queenan replied, “Well, you should know.” An employee of complainant was stopped by plaintiff in error John O’Brien as the former was going to his lunch at the noon hour. O’Brien said to him, “You boys ought to stay out and join the union; you want to try and get the other fellows out and join the union also.” When the employee said he was satisfied with his work and did not want to quit, O’Brien responded, “If you don’t come out to-night I will lick you.” The affidavits in support of the petition of July 14 show that on divers days between June 22 and July 14 plaintiffs in error "Fisher, Christensen, Evans, Mashek and Brent picketed and patrolled around and about complainant’s place of business, watching the streets, alleys and approaches thereto, daily shifting their positions; that they stationed themselves where the laborers employed in the factory were obliged to pass through the picket lines, and their attitude was ugly and menacing and such as to cause fear in the mind of an ordinary person, and that John O’Brien picketed and patrolled in a similar way. O’Brien in his answer states that he was fined July 2, 1903, which was under the rule to show cause entered on tlie petition filed June 22. He said in his answer that since July 2 he had not in any way participated in the strike, thereby admitting, by inference, that prior to that time he had taken part in the same. In addition to the specific instances mentioned, the evidence abundantly shows that employees of the Kellogg company, and persons seeking employment there, were waylaid on their way to and from the factory, insulted, threatened, and in many instances assaulted and beaten, by strikers, pickets and patrollers, and that 011 June 30, 1903, when a number of men and girls were being escorted from the factory to their homes they were met by a crowd of men and boys, bringing on a serious riot. The employees were hissed, called “scabs,” bricks and stones were thrown at some of them, and more or less shooting occurred. Large numbers of the strikers surrounded the plant, in company with at least a part of plaintiffs in error, and sought by every means in their power to embarrass and hinder the company in the peaceable pursuit of its business. The evidence, considered as a whole, is convincing that each of the plaintiffs in error was actively engaged in one or more of these unlawful acts, or aided, abetted, advised, assisted or encouraged others to commit them. That the acts were unlawful and in disregard of the expressed commands of the injunction cannot be denied. The importance and far-reaching consequences of the cases are fully appreciated. We have endeavored to give the material questions raised and discussed in the argument due consideration, and have reached the conclusion that the judgments of the superior court were properly affirmed by the Appellate Court. The judgment of the latter court will accordingly be affirmed. Judgment affirmed. Mr. Justice Scott, dissenting.